Per Curiam.

Respondent concedes that on February 7, 1966 in the United States District Court for the Northern District of New York he was convicted upon his plea of guilty to that count of a five-count information charging that he willfully and knowingly failed to file an income tax return for the calendar year 1963 in violation of section 7203 of the Internal Revenue Code of 1954 (U. S. Code, tit. 26, § 7203). This constituted professional misconduct in violation of canons 29 and 32 of the Canons of Professional Ethics and it is so adjudged. (Matter of Edelbaum, 10 A D 2d 64, mot. for lv. to app. den. 7 N Y 2d 712; Matter of Spira, 14 A D 2d 19.) Taking into consideration respondent’s otherwise satisfactory record, we conclude that respondent should be suspended for a period of three months.
Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.
Respondent suspended for a, period of three months.